Citation Nr: 0515468	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1944 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board acknowledges that the veteran is elderly, which has 
resulted in the advancement of his appeal on the docket, and 
is in poor health.  However, based on arguments by the 
veteran's representative and review of the claims folder, the 
Board finds that a remand is required in order to afford the 
veteran all required assistance with the development of his 
claim.   

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, the duty to assist includes 
obtaining the veteran's service medical records or other 
relevant service records held or maintained by a government 
entity.  38 U.S.C.A. § 5103A(c).  The veteran alleges that he 
incurred a left eye injury in service in 1945 while onboard a 
train he was taking in order to transfer from a base in 
Oklahoma to a base in California.  He states that he was kept 
in sickbay for three to four days.  Available service medical 
records show that the veteran was examined on July 25, 1945 
at the Naval Air Technical Training Center in Norman, 
Oklahoma, and found physically qualified for transfer.  On 
August 2, 1945, the veteran was tested for night vision at 
the U.S. Naval Auxiliary Air Station at Los Alamitos, 
California.  Therefore, the veteran's left eye injury, and 
resulting hospitalization, would have had to occurred after 
July 25 and continued sometime into August.  

The Board acknowledges that records of inpatient treatment in 
service may be maintained separately from the balance of a 
veteran's service medical records.  In September 2003, the RO 
issued a request for inpatient records, as well as a separate 
request generally seeking any additional service medical 
records available.  Although a response to the latter request 
was received, there is no indication that the RO ever 
received a response to the request for inpatient records.  
Whenever VA attempts to obtain records from a Federal 
department or agency, the efforts to obtain those records 
must continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  Therefore, in order to provide 
the veteran with the best possible assistance in 
substantiating his claim, and to comply with the law, a 
remand is required to seek the inpatient treatment records 
described by the veteran.     

The Board notes that the veteran's original claim in 1950 
stated that the injury and treatment occurred sometime in 
June or July 1945 en route to or at Port Hueneme, Oxnard, 
California.  In the August 2004 substantive appeal, the 
veteran alleges that the original claim described treatment 
or Port Mugu and that the RO issued a request for information 
from the incorrect facility.  Review of the claims folder 
reveals that the treatment described at Port Mugu was related 
to the veteran's claim for dental benefits, not for his left 
eye disorder.  The 1951 request for service medical records 
appears to have correctly reflected the dates and locations 
of the injury and treatment as stated by the veteran in his 
original claim.  

VA is also required to make reasonable efforts to obtain 
relevant records, including private records, that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  In development letters issued in 
November 2002 and January 2004, the RO sought names and 
addresses for private providers, the latter correspondence 
specifically seeking information to obtain records from W. 
Ashford, M.D.  The RO received releases in December 2002 and 
January 2004, completed by the veteran's wife and not signed 
by the veteran, which do not include complete address 
information for Dr. Ashford.  As noted by the veteran's 
representative in the May 2005 Written Brief Presentation, 
there is no indication that the RO ever returned the release 
to the veteran to secure the complete address information and 
his signature authorizing the release of Dr. Ashford's 
records.  On remand, the RO should do so.   

Finally, the Board notes that, as the veteran's 
representative observes in the May 2005 Written Brief 
Presentation, it does not appear that the RO has considered 
the July 2003 statement from Dr. Ashford in its adjudication 
of the instant claim.  On remand, the RO should take care to 
consider all evidence received in connection with the 
veteran's October 2002 petition to reopen this claim.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the National 
Personnel Records Center and request any 
clinical (inpatient) records for 
treatment of a left eye injury dated from 
July 25, 1945 through August 1945 from 
the medical facility at the U.S. Naval 
Auxiliary Air Station at Los Alamitos, 
California.  If no such records exist, or 
if further attempts to obtain the records 
would be futile, a response to that 
effect is required and should be 
associated with the claims folder.  

2.  The RO should contact the veteran and 
ask that he submit, or authorize VA to 
obtain, records from Dr. Ashford.  The RO 
should specifically state that a properly 
completed authorization includes the 
complete name and address for Dr. 
Ashford, as well as the veteran's 
signature.  If the veteran provides the 
requisite authorization, the RO should 
attempt to obtain these records.  

3.  Thereafter, the RO should accomplish 
any other development deemed appropriate 
and readjudicate the issue on appeal, 
considering all evidence received or 
secured since receipt of the veteran's 
October 2002 petition to reopen.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	C. CRAWFORD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


